Citation Nr: 1434857	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  05-10 819	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska

THE ISSUES

1.  Entitlement to service connection for migraine headaches. 

2.  Entitlement to an initial rating higher than 20 percent for degenerative joint disease of the cervical spine, C2-7, with spondylosis. 

3.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the lumbosacral spine, L5-S1. 

4.  Entitlement to an initial rating higher than 10 percent for cutaneous neuritis of the anterior aspect of the left thigh. 

REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.

WITNESS AT HEARING ON APPEAL
The Veteran
ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had periods of active service from January 1977 to October 2003 in the Air National Guard. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions, dated in December 2003 and in January 2004, of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming. 

In September 2005, the Veteran appeared at a hearing before a Veterans Law Judge, who has since retired from the Board. 

In February 2007, this case was remanded by the Board for additional development. In December 2007, the Veteran submitted additional evidence and waived the right to have the evidence initially considered by the RO. 

In March 2008, the Veteran was afforded another hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the record. 

In a decision in May 2008, the Board denied the claims currently on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order, dated in March 2009, the Court granted a Joint Motion to Remand of the parties, the VA Secretary and the Veteran, and remanded the case to the Board for readjudication consistent with the Joint Motion.

In August 2009, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).







The issues have been recharacterized to comport with (1) a rating decision in July 2011, which assigned an initial 20 percent disability rating for service-connected degenerative joint disease (DJD) of the cervical spine, and (2) a rating decision in November 2013, which assigned an initial 10 percent disability rating for service-connected cutaneous neuritis of the anterior aspect of the left thigh.

The claims for service connection for headaches and an increase for an initial rating higher than 20 percent for DJD of the cervical spine are REMANDED to RO.


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbosacral spine is manifested by flexion greater than 60 degrees; a combined range of motion greater than 120 degrees; there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis; there are no objective neurological abnormalities; and incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months have not been shown. 

2.  The Veteran is in receipt of a 10 percent rating for cutaneous neuritis of the anterior aspect of the left thigh, the maximum rating under Diagnostic Code 8629; the rating criteria reasonably describe his disability level and symptomatology.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for degenerative joint disease of the lumbosacral spine, L5-S1, have not been met.  38 U.S.C.A. §§ 1155, 5107(b), (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2013). 



2.  The criteria for an initial rating higher than 10 percent for cutaneous neuritis of the anterior aspect of the left thigh have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.120, 4.124a, Diagnostic Code 8629 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

On the claims for increase, the VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

As the claims for increase arise from the Veteran's disagreement with the initial ratings following the initial grants of service connection, additional VCAA notice is not required.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim. 

The RO has obtained service treatment records, VA records, and private medical records.   







The Veteran was afforded a VA examination in May 2013.  The Veteran's attorney argues that the examination was inadequate to rate the back disability, because the examiner did not address whether pain on motion leads to additional function loss that would be present during flare-ups.  The Board disagrees.  The report shows that pain was addressed in context of 3 to 4 flare-ups a year.

As the report of examination is based on the Veteran's medical history and describe the disabilities in sufficient detail so that the Board's decision is a fully informed one, the examination is adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  DJD of the Lumbosacral Spine

Principles for Rating Disabilities

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 






If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system include functional loss.  A disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion, weakness, or atrophy.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Other factors for considerations include excess fatigability, pain on movement, swelling, atrophy of disuse, instability of station, disturbance of locomotion, interference with sitting and standing, and weight-bearing.  38 C.F.R. § 4.45; DeLuca, at 206-07. 

Lumbosacral Spine

Degenerative joint disease of the lumbosacral spine is currently rated 10 percent rating under Diagnostic Code 5242.






A disability under Diagnostic Code 5242 is rated either under the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating. 

Under the General Rating Formula for Diseases and Injuries of the Spine, the criteria for the next higher rating, 20 percent, are forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code. 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the criteria for the next higher rating, 20 percent, are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bed rest prescribed by a physician and treatment by a physician.

Evidence

The service medical records show that in June 2001 the Veteran was in an elevator free-fall accident and in July 2002 he was in vehicle accident, suffering a spinal injury and several cracked ribs. 



On VA examination in October 2003, the Veteran complained of neck and low back pain.  The veteran was able to walk approximately one-quarter of a mile, but could not stand longer than 10-15 minutes.  It was noted that he received chiropractic treatment for his neck and back.

On examination, range of motion of the thoracolumbar spine was flexion to 95 degrees and to 90 degrees after repetitive exercise; extension was to 20 degrees and to 15 degrees after repetitive exercise; left lateral flexion was to 35 degrees and to 15 degrees after repetitive exercise; right lateral flexion was 30 to degrees and to 25 degrees after repetitive exercise; left lateral rotation was to 25 degrees and to 30 degrees after repetitive exercise; right lateral rotation was to 35 degrees and to 40 degrees after repetitive exercise. The combined range of motion was 205 degrees. (90+15+15+25+25+35=205).  

The Veteran completed straight leg test to 90 degrees without pain.  He had no paravertebral spasms.  With the exception of the left thigh, all other parts of the legs were accurate for sharp and dull discrimination. 

Private medical records show that in September 2005 the Veteran complained of low back pain.

On examination, range of motion of the thoracolumbar spine was flexion to 85 degrees, extension was to 15 degrees, lateral flexion was to 25 degrees bilaterally and lateral rotation was to 25 degrees bilaterally.  The combined range of motion was 200 degrees (85+15+25+25+25+25=200).  

In September 2005 and March 2008, the Veteran testified that his neck and back disabilities affect his employment as a housing assistant by limiting his physical abilities, such as climbing ladders and getting on roofs.  In March 2008, he testified that he missed 4 to 5 hours per week due to his disabilities. 



On VA examination in July 2007, the Veteran stated had missed 15 days of work during the past 12 months due to back pain.  He complained of recurrent low back pain. 

On physical examination, the deep tendon reflexes and musculature of the upper and lower extremities were symmetrical and normal.  The VA examiner could not discern weakness of the left upper extremity or left leg, compared to the right, and there was no atrophy or fasciculation.  The Veteran could walk on the tips of his toes, heels of his feet, and sides of his feet.  He was noted to move easily without hesitation. 

On examination, range of motion of the thoracolumbar spine was flexion to 90 degrees, extension was to 15 degrees, lateral flexion was to 15 degrees bilaterally, and lateral rotation was to 40 degrees bilaterally.  The combined range of motion was 215 degrees (90+15+40+40+15+15=215).  Pain was noted at the end of extension only.  There was no additional limitation of motion after repetitive motion.  An EMG-Nerve conduction test of the left lower extremity was normal.  There were no radiculopathy or IVDS.

On VA examination in May 2013, the Veteran complained of back pain and reported that he missed 26 days of work due to his back disability over the past 12-months.  He uses a cane for ambulation.  The Veteran reported that flare-ups impact the function of his thoracolumbar spine.  Specifically, he reported approximately 3 to 4 flare-ups per year, during which pain significantly limits his ability to walk and get out of bed.

On examination, range of motion of the thoracolumbar spine was flexion to 80 degrees and extension, lateral flexion was to 30 degrees bilaterally, and lateral rotation was to 30 degrees bilaterally.  The combined range of motion was 230 degrees (80+30+30+30+30+30=230).  There was no objective evidence of painful motion.  There was no additional limitation of motion after repetitive motion.  


The Veteran reported functional loss due to pain on motion and disturbance of locomotion.  There was no muscle spasm, tenderness, atrophy, radiculopathy, or other neurological abnormality.  Muscle strength and reflexes were normal.  There was no IVDS.

Analysis

On VA examinations in October 2003, July 2007, and May 2013 and on a private evaluation in September 2005, flexion of the lumbar spine was in the range of 80 to 90 degrees and the combined range of motion was between 200 to 230 degrees.  The findings show that flexion of the lumbar spine is greater than 60 degrees.  Also the combined range of motion is more that the criteria of not greater than 120 degrees and there was no evidence of objective neurological abnormality. 
Accordingly, the criteria for the next higher rating under Diagnostic Code 5242, 20 percent, have not been met.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca. 

 Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Instead, Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  



Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran reports 3 to 4 flare-ups per year, during which pain significantly limits his ability to walk and get out of bed.  He also reports constant pain and uses a can to ambulate.

These functional limitations are inconsistent with the results of the VA physical examinations, which show that after repeated range of motion testing, strength was intact and there was minimal, if any, additional impairment of joint function due to pain and no additional impairment due to fatigue, weakness, incoordination, or lack of endurance.

Additionally, flexion of the lumbar spine was in the range of 80 to 90 degrees, which is nearly normal.  38 C.F.R. § 4.71a, Note 2, normal forward flexion of the thoracolumbar spine is zero to 90 degrees.

Given the Veteran's demonstrated ability to perform physical tasks and his overall range of motion, the evidence does not support a disability rating in excess of 10 percent on the basis of functional limitation and functional loss.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, in the absence of any evidence of incapacitating episodes with acute signs and symptoms, requiring bed rest prescribed by a physician, the criteria for the next higher rating, 20 percent, have not been met.

Consideration has been given to "staged ratings" (i.e., different percentage ratings for different periods of time) since the date when service connection was made effective.  Hart, supra.  



However, there is no identifiable period of time, either before or after October 14, 2003, during which the back disability was more disabling than reflected in the 10 percent rating assigned.  Thus, the record does not support a "staged rating". 

For these reasons, the preponderance of the evidence is against the claim for an initial rating higher than 10 percent for DJD of the lumbosacral spine, and the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. §5107(b).

Cutaneous Neuritis of the Anterior Aspect of the Left Thigh

A rating decision in November 2013 assigned an initial 10 percent disability rating for the service-connected left thigh disability.  A 10 percent disability rating is the maximum schedular rating under Diagnostic Code 8629.  There is no other potentially applicable Diagnostic Code. 

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of the Compensation and Pension Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required. 



Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the disability levels and symptomatology for the disability of the lumbosacral spine and for neuritis. In other words, the Veteran does not experience any symptomatology not already encompassed in the rating criteria, and the assigned schedular ratings are therefore adequate.   Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


TDIU

The Veteran does not expressly raise and the record does not reasonably raise a claim for total disability rating for compensation based on individual unemployability as the Veteran has been employed throughout the appeal period.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial rating higher than 10 percent for degenerative joint disease of the lumbosacral spine, L5-S1, is denied.

An initial rating higher than 10 percent for cutaneous neuritis of the anterior aspect of the left thigh is denied.








REMAND

As to the claim for service connection for headaches, in August 2013, the Veteran's representative asserted that the Veteran's headaches were incurred during a period of active duty for training (ACDUTRA).  The Veteran had periods of active service from January 1977 to October 2003 in the Air National Guard (South Dakota and Wyoming).  Personnel records show periods of ACDUTRA during the following years:  1976-1984; 1988-1997; and 1999-2001.

As the record is insufficient to determine the dates of ACUDTRA, additional development under the duty to assist is needed.

On the claim for increase for the disability of the cervical spine, on VA examination in May 2013, the VA examiner states that the Veteran did not have intervertebral disc syndrome, but the examiner also stated that the disability caused incapacitating episodes.  As there is the need to verify the current severity of the disability, a reexamination is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Wyoming and South Dakota Air National Guard complete service personnel records and all orders for ACDUTRA for the following years:  1976 to 1984, 1988 to 1997, and 1999 to 2001.

2.  Ask the Veteran to submit evidence that IVDS caused incapacitating episodes of acute symptoms severe enough to require prescribed bed rest and treatment by a physician during the appeal period.





3.  Afford the Veteran a VA examination by a VA examiner, who had not previously examined the Veteran, to determine:

Whether the Veteran has incapacitating episodes of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician over the past 12 months, and, if so, the total duration over the past 12 months.

The VA examiner must review the claim file.  

4.  After the above development, adjudicate the claims.  If any benefit sought is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


